

115 S1693 RS: Stop Enabling Sex Traffickers Act of 2017
U.S. Senate
2017-08-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 292115th CONGRESS2d SessionS. 1693[Report No. 115–199]IN THE SENATE OF THE UNITED STATESAugust 1, 2017Mr. Portman (for himself, Mr. Blumenthal, Mr. McCain, Mrs. McCaskill, Mr. Cornyn, Ms. Heitkamp, Mr. Blunt, Mrs. Capito, Mr. Casey, Ms. Collins, Mr. Corker, Mr. Cruz, Mr. Flake, Mr. Graham, Mr. Isakson, Ms. Klobuchar, Mr. Lankford, Mr. Lee, Mr. Nelson, Mr. Rubio, Mr. Brown, Ms. Murkowski, Mrs. Shaheen, Mr. Hoeven, Mr. Cochran, Mr. Sullivan, Mr. Kennedy, Mr. Sasse, Ms. Hassan, Ms. Duckworth, Mrs. Fischer, Mr. Burr, Mr. Durbin, Mr. Scott, Mr. Cotton, Mr. Cassidy, Mr. Tillis, Ms. Cortez Masto, Mrs. Feinstein, Ms. Harris, Mr. Schatz, Mr. Booker, Mr. Barrasso, Mr. Grassley, Mr. Hatch, Mr. Van Hollen, Mr. Toomey, Mr. Gardner, Mr. Thune, Mr. Coons, Mr. Manchin, Mr. Whitehouse, Mrs. Ernst, Mr. Tester, Mrs. Gillibrand, Mr. Enzi, Mr. Menendez, Mr. Shelby, Mr. Rounds, Mr. Roberts, Mr. Boozman, Mr. Young, Mr. Wicker, and Mr. Heller) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationJanuary 10, 2018Reported by Mr. Thune, with an amendmentStrike out all after the enacting clause and insert the part printed in italicA BILLTo amend the Communications Act of 1934 to clarify that section 230 of that Act does not prohibit
			 the enforcement against providers and users of interactive computer
			 services of Federal and State criminal and civil law relating to sex
			 trafficking.
	
 1.Short titleThis Act may be cited as the Stop Enabling Sex Traffickers Act of 2017.
 2.FindingsCongress finds the following: (1)Section 230 of the Communications Act of 1934 (47 U.S.C. 230) (as added by title V of the Telecommunications Act of 1996 (Public Law 104–104; 110 Stat. 133) (commonly known as the Communications Decency Act of 1996)) was never intended to provide legal protection to websites that facilitate traffickers in advertising the sale of unlawful sex acts with sex trafficking victims.
 (2)Clarification of section 230 of the Communications Act of 1934 is warranted to ensure that that section does not provide such protection to such websites.
			3.Ensuring ability to enforce Federal and State criminal and civil law relating to sex trafficking
 (a)In generalSection 230 of the Communications Act of 1934 (47 U.S.C. 230) is amended— (1)in subsection (b)—
 (A)in paragraph (4), by striking and at the end; (B)in paragraph (5), by striking the period at the end and inserting ; and; and
 (C)by adding at the end the following:  (6)to ensure vigorous enforcement of Federal criminal and civil law relating to sex trafficking.; and
 (2)in subsection (e)— (A)in paragraph (1)—
 (i)by inserting section 1591 (relating to sex trafficking) of that title, after title 18, United States Code,; (ii)by striking impair the enforcement and inserting the following: “impair—
							
 (A)the enforcement; and (iii)by striking statute. and inserting the following: “statute; or
							
 (B)any State criminal prosecution or civil enforcement action targeting conduct that violates a Federal criminal law prohibiting—
 (i)sex trafficking of children; or (ii)sex trafficking by force, threats of force, fraud, or coercion.; and
 (B)by adding at the end the following:  (5)No effect on civil law relating to sex traffickingNothing in this section shall be construed to impair the enforcement or limit the application of section 1595 of title 18, United States Code..
 (b)Effective dateThe amendments made by this section shall take effect on the date of enactment of this Act, and the amendment made by subsection (a)(2)(B) shall apply regardless of whether the conduct alleged occurred, or is alleged to have occurred, before, on, or after such date of enactment.
			4.Ensuring Federal liability for publishing information designed to facilitate sex trafficking or
 otherwise facilitating sex traffickingSection 1591(e) of title 18, United States Code, is amended— (1)by redesignating paragraphs (4) and (5) as paragraphs (5) and (6), respectively; and
 (2)by inserting after paragraph (3) the following:  (4)The term participation in a venture means knowing conduct by an individual or entity, by any means, that assists, supports, or facilitates a violation of subsection (a)(1)..
	
 1.Short titleThis Act may be cited as the Stop Enabling Sex Traffickers Act of 2017.
 2.FindingsCongress finds the following: (1)Section 230 of the Communications Act of 1934 (47 U.S.C. 230) (as added by title V of the Telecommunications Act of 1996 (Public Law 104–104; 110 Stat. 133) (commonly known as the Communications Decency Act of 1996)) was never intended to provide legal protection to websites that facilitate traffickers in advertising the sale of unlawful sex acts with sex trafficking victims.
 (2)Clarification of section 230 of the Communications Act of 1934 is warranted to ensure that that section does not provide such protection to such websites.
			3.Ensuring ability to enforce Federal and State criminal and civil law relating to sex trafficking
 (a)In generalSection 230 of the Communications Act of 1934 (47 U.S.C. 230) is amended— (1)in subsection (b)—
 (A)in paragraph (4), by striking and at the end; (B)in paragraph (5), by striking the period at the end and inserting ; and; and
 (C)by adding at the end the following:  (6)to ensure vigorous enforcement of Federal criminal and civil law relating to sex trafficking.; and
 (2)in subsection (e), by adding at the end the following:  (5)No effect on sex trafficking lawNothing in this section (other than subsection (c)(2)(A)) shall be construed to impair or limit—
 (A)any claim in a civil action brought under section 1595 of title 18, United States Code, if the conduct underlying the claim constitutes a violation of section 1591 of that title; or
 (B)any charge in a criminal prosecution brought under State law if the conduct underlying the charge constitutes a violation of section 1591 of title 18, United States Code..
 (b)Effective dateThe amendments made by this section shall take effect on the date of enactment of this Act, and the amendment made by subsection (a)(2) shall apply regardless of whether the conduct alleged occurred, or is alleged to have occurred, before, on, or after such date of enactment.
			4.Ensuring Federal liability for publishing information designed to facilitate sex trafficking or
 otherwise facilitating sex traffickingSection 1591(e) of title 18, United States Code, is amended— (1)by redesignating paragraphs (4) and (5) as paragraphs (5) and (6), respectively; and
 (2)by inserting after paragraph (3) the following:  (4)The term participation in a venture means knowingly assisting, supporting, or facilitating a violation of subsection (a)(1)..
			5.Actions by State attorneys general
 (a)In generalSection 1595 of title 18, United States Code, is amended by adding at the end the following:  (d)In any case in which the attorney general of a State has reason to believe that an interest of the residents of that State has been or is threatened or adversely affected by any person who violates section 1591, the attorney general of the State, as parens patriae, may bring a civil action against such person on behalf of the residents of the State in an appropriate district court of the United States to obtain appropriate relief..
 (b)Technical and conforming amendmentsSection 1595 of title 18, United States Code, is amended— (1)in subsection (b)(1), by striking this section and inserting subsection (a); and
 (2)in subsection (c), in the matter preceding paragraph (1), by striking this section and inserting subsection (a). 6.Savings clauseNothing in this Act or the amendments made by this Act is intended to limit—
 (1)any claim or cause of action under Federal law that was filed, or could have been filed, before the date of enactment of this Act; or
 (2)any claim or cause of action under State law, including statutory and common law, that— (A)was filed, or could have been filed, before the date of enactment of this Act; and
 (B)was not preempted by section 230 of the Communications Act of 1934 (47 U.S.C. 230).January 10, 2018Reported with an amendment